DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-20 are pending and presented for examination.

Claim Objections
Claim 9 is objected to because of the following informalities:  1,2-dichlorobenzen should read 1,2-dichlorobenzene.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over US PG Pub No. 20190372128 to Stamenkovic et al. (hereinafter, “Stamenkovic at __”) in view of “Controllable Preparation of Nanoparticles by Drops and Plugs Flow in a Microchannel Device” to Li et al. (hereinafter, “Li at __”).
The applied reference has a common assignee (UChicago Argonne LLC) and inventors (Stamenkovic, Wang, Pupek in common, this application names Dzwiniel while the reference application names Markovic and Krumdick) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-4 and 6-17, Stamenkovic discloses a method of producing a PtNi catalyst (Stamenkovic at “Abstract”) comprising:
Forming, at an initial temperature of 18-28 C (room temperature is assumed (~24C) and would be an obvious expedient absent evidence to the contrary to avoid unnecessary reaction progress) comprising a platinum precursor of nickel acetate tetrahydrate, a reducing agent (tetradecanediol), oleylamine and oleic acid, a platinum precursor (platinum acetylaecatonate), and dibenzyl ether (Stamenkovic at [0049]; While the oleylamine:oleic acid ratio is 1:1 here, Stamenkovic discloses the ratio of such may be modified to control the particle size, an increase in oleic acid:oleylamine results in smaller particle sizes and vice versa, so this is a result-effective variable one of ordinary skill in the art would control to control the final particle size which is prima facie obvious, see MPEP 2144.05);
Id.);
Isolating Pt/Ni substrate nanoparticles by:
Sonicating the PtNi nanoparticle solution with a carbon black substrate in chloroform (Stamenkovic at [0008]);
Adding hexane to the sonicated chloroform (Id.);
Precipitating the PtNi/carbon nanoparticles by filtration (Id.);
Acid leaching the PtNi/carbon by sonicating the collected particles in water;
Mixing an acid (0.1 M HClO4, Stamenkovci at [0042]) with the sonicated particles for 1 hour;
Collecting the leached PtNi/substrate nnaoparticles by filtration (Stamenkovic at [0008]); and
Annealing the leached PtNi/carbon nanoparticles and forming a Pt skin on the PtNi/carbon nanoparticles (Id.).
However, Stamenkovic does not expressly state usage of a continuous flow reactor having segmented lengths of at least 3 mm.
Li in a method of forming nanoparticles discloses usage of a continuous flow microfluidic device (Li at “Figure 1”) and segment lengths of at least 1 micron (Li at 4199 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Stamenkovic in view of the plug length microfluidic device of Li. The teaching or suggested motivation in doing so is further particle size distribution control (Id., Li also mentions that the length affects particle size so this provides rationale to use other lengths of higher levels which overlaps that of claims 3 and 4 & 19 and 20).

Claims 1, 2, 4-15, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Stamenkovic in view of “Synthesis of Pt−Ni Octahedra in Continuous-Flow Droplet Reactors for the Scalable Production of Highly Active Catalysts toward Oxygen Reduction” to Niu et al. (hereinafter, “Niu at __”; cited and provided by applicants).
The applied reference has a common assignee (UChicago Argonne LLC) and inventors (Stamenkovic, Wang, Pupek in common, this application names Dzwiniel while the reference application names Markovic and Krumdick) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and  is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1, 2, 4, 5-15, 17 and 20, Stamenkovic discloses a method of producing a PtNi catalyst (Stamenkovic at “Abstract”) comprising:
Forming, at an initial temperature of 18-28 C (room temperature is assumed and would be an obvious expedient absent evidence to the contrary to avoid unnecessary reaction progress) comprising a platinum precursor of nickel acetate tetrahydrate, a reducing agent (tetradecanediol), oleylamine and oleic acid, a platinum precursor (platinum acetylaecatonate), and dibenzyl ether (Stamenkovic at [0049]; While the oleylamine:oleic acid ratio is 1:1 here, Stamenkovic discloses the ratio of such may be modified to control the particle size, an increase in oleic acid:oleylamine results in smaller particle sizes and vice versa, so this is a result-effective variable one of ordinary skill in the art would control to control the final particle size which is prima facie obvious, see MPEP 2144.05);
Id.);
Isolating Pt/Ni substrate nanoparticles by:
Sonicating the PtNi nanoparticle solution with a carbon black substrate in chloroform (Stamenkovic at [0008]);
Adding hexane to the sonicated chloroform (Id.);
Precipitating the PtNi/carbon nanoparticles by filtration (Id.);
Acid leaching the PtNi/carbon by sonicating the collected particles in water;
Mixing an acid (0.1 M HClO4, Stamenkovci at [0042]) with the sonicated particles for 1 hour;
Collecting the leached PtNi/substrate nnaoparticles by filtration (Stamenkovic at [0008]); and
Annealing the leached PtNi/carbon nanoparticles and forming a Pt skin on the PtNi/carbon nanoparticles (Id.).
However, Stamenkovic does not expressly state usage of a continuous flow reactor having segmented lengths of at least 3 mm.
Niu also in a method of forming PtNi nanoparticles (Niu at “Abstract”) discloses usage of a continuous flow device having a tube inner diameter of 3 nm (Niu at 3854 L col; Note that per “Figure 1a”. Niu also discloses 1:2 OA:oleylamine (Niu at “Table 1”). Niu also states that the droplet size is dependent upon W(CO)6 concentration (Niu at 3851 R col), “Figure 2c” suggests a plug length of ~2x the diameter which would be ~6 mm for the 3 mm ID tube.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date of the instantly claimed invention to perform the method of Stamenkovic in view of that of Niu. The teaching or suggested motivation in doing so being particle size tuning (Niu at 3856 L col) and increase in production throughput (Id.).
Claims 1, 2, 4, 6-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of “Tailored High Performance Low-PGM Alloy Cathode Catalysts” to Stamenkovic et al. (hereinafter, “Markovic at __”).
Regarding claims 1, 2, 4, 8 and 13, Niu discloses a method of making a PtNi nanoparticle catalyst (Niu at “Abstract”) comprising the steps of:
Forming, at room temperature, a reaction mixture comprising nickel acetylacetonate, platinum acetylacetonate, 1 mL oleic acid, 2 mL oleylamine, and 7mL of BE (Niu at S2);
Injecting a segment of reaction mixture into a continuous flow reactor at 230 C for 30 minutes (Id.) forming a PtNi nanoparticle solution, the segment having a segment length of at least 3 mm (See supra regarding Niu segment length);
Isolating the PtNi/substrate nanoparticles by:
Sonicating the PtNi nanoparticle solution with substrate in toluene (not chloroform);
Precipitating the PtNi/substrate nanoparticles (Id.), acid leaching in 20 mL acetic acid for 2 hours, and annealing such at 70 C (Id.).
However, Niu does not expressly state usage of hexane in the sonication, chloroform, filtering, acid leaching for one hour, and usage of a reducing agent.
Markovic discloses usage of tetradecanediol, diphenyl ether, adding chloroform for the sonication, precipitating with hexane, filtering, acid leaching with HClO4 and filtering (Markovic at 17, given an increase in PtNi weight) and forms a Pt skin (Markovic at 17). While the acid leaching time is not disclosed, given formation of at least 5 g scale this is considered to be present inherently (Also note that the acid leaching time is prima facie obvious, see MPEP 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Niu in view of the specifics of Markovic. The teaching or suggested motivation in doing so being an increase in yield (Markovic at 17).
4.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic in view of Li as applied to claim 13 above, and in further view of “Synthesis and characterization of hybrid Nanostructures” to Mokari.
Regarding claim 16, neither Stamenkovic or Li expressly state addition of cobalt acetate to the nickel source.
Mokari in a method of making PtM based catalysts discloses addition of cobalt acetate (Mokari at 2 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Stamenkovic and Li in view of the cobalt acetate addition of Mokari. The teaching or suggested motivation in doing so being promoting ternary alloying.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic in view of Niu as applied to claim 13 above, and in further view of Mokari.
Regarding claim 16, neither Stamenkovic or Niu expressly state addition of cobalt acetate to the nickel source.
Mokari in a method of making PtM based catalysts discloses addition of cobalt acetate (Mokari at 2 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective fiNiung date of the instantly claimed invention to perform the method of Stamenkovic and Niu in view of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Markovic as applied to claim 13 above, and in further view of Mokari.
Regarding claim 16, neither Niu or Markovic expressly state addition of cobalt acetate to the nickel source.
Mokari in a method of making PtM based catalysts discloses addition of cobalt acetate (Mokari at 2 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Niu and Markovic in view of the cobalt acetate addition of Mokari. The teaching or suggested motivation in doing so being promoting ternary alloying.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 18, none of the cited prior art either alone or in combination discloses or reasonably suggests the instantly claimed ratio. Markovic and Stamenkovic are both the closest piece of prior art here and they both disclose 2.5:1.95 (1.285 ratio which is equivalent ot 1.336:1.04), nickel:platinum source, but the tetradecanediol is added at 0.512 g, 7.5 mL of OAm and OAc, and 18 DE.


Conclusion
Claims 1-17, 19 and 20 are rejected. Claim 18 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759